Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 1 of 18




                   Exhibit B
            Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 2 of 18




                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

GUY MITHELL                                       §
    Plaintiff,                                    §
                                                  §          Civil Action No. 1:21-cv-00711
V.                                                §
                                                  §
DAVID MAHON AND SCHNEIDER                         §
NATIONAL CARRIERS, INC.                           §
    Defendants.                                   §

                            INDEX OF MATTERS BEING FILED

TO:    THE CLERK OF THE WESTERN DISTRICT COURT OF TEXAS, AUSTIN DIVISION

       Defendants, Schneider National Carriers, Inc. and David Mahon, attach this Index of

Matters Being Filed to their Notice of Removal.

       1.       Docket Report/Case History for Cause No. D-1-GN-21-003194 (dated August 17,
                2021);
       2.       Plaintiff’s Original Petition and Jury Demand (filed July 9, 2021);
       3.       Affidavit of Service for Defendant Schneider National Carriers, Inc. (filed July 19,
                2021);
       4.       Affidavit of Service for Defendant David Mahon (filed July 26, 2021);
       5.       Defendants’ Original Answer and Request for Disclosure (filed August, 9, 2021).




                                                  -1-
         Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 3 of 18




                                                    Respectfully submitted,

                                                    CASTAGNA SCOTT, L.L.P.
                                                    1120 S. Capital of Texas Highway
                                                    Building 2, Suite 270
                                                    Austin, Texas 78746
                                                    512/329-3290
                                                    888/255-0132 fax


                                               By: /s/ Lynn S. Castagna
                                                  Lynn S. Castagna
                                                  State Bar No. 03980520
                                                  Lynn@texasdefense.com
                                                  Daryl R. Hayes
                                                  State Bar No. 00790844
                                                  Daryl@texasdefense.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    SCHNEIDER NATIONAL CARRIERS,
                                                    INC. AND DAVID MAHON


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

        VIA FACSIMILE: 512/477-1855
        And/or VIA E-SERVICE
        John D. Plumlee
        LORENZ & LORENZ, PLLC
        1515 South Capital of Texas Hwy, #500
        Austin, Texas 78746

and in accordance with the Federal Rules of Civil Procedure, on the 17th day of August, 2021.



                                                      /s/ Lynn S. Castagna
                                                     Lynn S. Castagna




                                              -2-
                              Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 4 of 18
                                                 (https://www.traviscountytx.gov)

District Clerk - AARO - Attorney Access to Records Online

Details
Updated : Tuesday, August 17, 2021 4:35:25 AM

Cause Number                                                                                                      Request Documents (https://www.traviscountytx.gov/district-clerk/r
D-1-GN-21-003194
Style                                                                                                               New Search (/aaro/)
MITCHELL V MAHON
Filed Date
7/9/2021
Court
353
Type
MOTOR VEHICLE ACCIDENT (GEN LIT )
Case Status
PENDING
Action/Offense
Hearing Date


Attorney                      Type          Party - Full/Business                    Party - Person
CASTAGNA LYNN S.              DEFENDANT     SCHNEIDER NATIONAL CARRIERS INC
CASTAGNA LYNN S.              DEFENDANT                                              MAHON , DAVID
PLUMLEE JOHN DAVID            PLAINTIFF                                              MITCHELL , GUY



Date           Court Party Description                                  Category     Pages
8/9/2021       353       DF      ANSWER/RESPONSE                        ANS-RESP     5       Download (/aaro/Default/GetPdf?barCodeId=7718120)
7/26/2021      353       DF      EXECUTED SERVICE                       SRVPROCESS 2         Download (/aaro/Default/GetPdf?barCodeId=7697642)
7/19/2021      353       DF      EXECUTED SERVICE                       SRVPROCESS 2         Download (/aaro/Default/GetPdf?barCodeId=7691922)
7/14/2021      353       DF      ISS:CITATION                           ISSUANCE     1       Download (/aaro/Default/GetPdf?barCodeId=7682596)
7/14/2021      353       DF      ISS:CITATION                           ISSUANCE     1       Download (/aaro/Default/GetPdf?barCodeId=7682588)
7/9/2021       353       PL      ORIGINAL PETITION/APPLICATION PET-PL                6       Download (/aaro/Default/GetPdf?barCodeId=7681804)



 Request Documents (https://www.traviscountytx.gov/district-clerk/records-request)

   New Search (/aaro/)




                                                                                                                                     © 2021 Travis County, Texas - All rights reserved.
Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 5 of 18
Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 6 of 18
Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 7 of 18
Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 8 of 18
Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 9 of 18
Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 10 of 18
       Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 11 of 18


                                                                                  7/19/2021 5:02 PM
                                                                                                   Velva L. Price
                                                                                                  District Clerk
                                                                                                  Travis County
                                  CAUSE NO. D-1-GN-21-003194                                   D-1-GN-21-003194
                                                                                                  Sandra Santos




                                                                                              e
 GUY MITCHELL                                      §




                                                                                           ic
 PLAINTIFF                                         §
                                                   §




                                                                                       Pr
 VS.                                               §                       IN THE 353rd District Court
                                                   §
 DAVID MAHON, ET AL                                                             TRAVIS COUNTY, TX
                                                   §




                                                                                  L.
 DEFENDANT
                                                   §
                                                   §




                                                                               a
                                                   §




                                                                            lv
                                                   §




                                                                       Ve
                                       RETURN OF SERVICE




                                                                   k
 ON Friday, July 16, 2021 AT 2:15 PM




                                                                er
 CITATION, PLAINTIFF'S ORIGINAL PETITION & JURY DEMAND for service on SCHNEIDER
 NATIONAL CARRIERS INC C/O REGISTERED AGENT CT CORPORATION SYSTEM came to hand.




                                                            Cl
 ON Monday, July 19, 2021 AT 3:04 PM, I, DON ANDERSON, PERSONALLY DELIVERED THE
 ABOVE-NAMED DOCUMENTS TO: SCHNEIDER NATIONAL CARRIERS INC C/O REGISTERED
                                                       ct
 AGENT CT CORPORATION SYSTEM, by delivering to Kirk Atkins, 1999 BRYAN ST #900, DALLAS,
 DALLAS COUNTY, TX 75201.
                                                   tri
 My name is DON ANDERSON. My address is 1900 Brown, BALCH SPRINGS, TX 75180. I am a
                                                is

 private process server certified by the Texas Judicial Branch Certification Commission (PSC 4232,
 expires 8/31/2022). My e-mail address is info@easy-serve.com. My date of birth is 7/14/1956. I am
                                           .D



 in all ways competent to make this statement, and this statement is based on personal knowledge. I
 am not a party to this case and have no interest in its outcome. I declare under penalty of perjury
                                     Co




 that the foregoing is true and correct.

 Executed in DALLAS COUNTY, TX on Monday, July 19, 2021.
                                 is




 /S/ DON ANDERSON
                           av
                         Tr
                    py
            l  co
         ia
       fic
  of
Un




 D-1-GN-21-003194

 Doc ID: 284347_2
                Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 12 of 18


                                                                    CITATION
                                                          THE STATE OF TEXAS
                                                            CAUSE NO. D-1-GN-21-003194

GUY MITCHELL
                                                                                                                       , Plaintiff




                                                                                                                             e
  vs.




                                                                                                                          ic
DAVID MAHON AND SCHNEIDER NATIONAL CARRIERS
                                                                                                                       , Defendant




                                                                                                                     Pr
TO:    SCHNEIDER NATIONAL CARRIERS INC
       BY SERVING ITS REGISTERED AGENT CT CORPORATION SYSTEM
       1999 BRYAN ST #900




                                                                                                                 L.
       DALLAS, TEXAS 75201

Defendant, in the above styled and numbered cause:




                                                                                                                a
                                                                                                             lv
YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the




                                                                                                      Ve
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
more at TexasLawHelp.org.”




                                                                                                  k
Attached is a copy of the PLAINTIFFS ORIGINAL PETITION AND JURY DEMAND of the PLAINTIFF in the above styled and numbered cause, which




                                                                                             er
was filed on JULY 9,2021 in the 353RD JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.




                                                                                        Cl
ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, July 14, 2021.

REQUESTED BY:
JOHN DAVID PLUMLEE
1515 SOUTH CAPITAL OF TECAS HWY # 500
AUSTIN, TX 78746
                                                                                    ct
                                                                            tri
BUSINESS PHONE:(512)477-7333 FAX:(512)477-1855
                                                                        is
                                                                 .D



                                                                                    PREPARED BY: VICTORIA BENAVIDES
                                                          Co




                                           -- - -- - -- - -- - -- - -- R E T U R N -- - -- - -- - -- - -- - --
Came to hand on the _____ day of ________________, ________ at ________ o’clock ____M., and executed at
___________________________________________________ within the County of ______________________ on the _____ day of
                                                     is




________________, ________, at ________ o’clock ____M.,
                                            av




by delivering to the within named __________________________________________________________, each in person, a true copy of this citation
together with the PLAINTIFFS ORIGINAL PETITION AND JURY DEMAND accompanying pleading, having first attached such copy of such citation to
                                          Tr




such copy of pleading and endorsed on such copy of citation the date of delivery.

Service Fee: $ ________                                                                   ____________________________________________
                                  py




                                                                                          Sheriff / Constable / Authorized Person
Sworn to and subscribed before me this the
                            co




                                                                                          By:_________________________________________
_____ day of ________________, ________.
                                                                                          ____________________________________________
                        l




                                                                                          Printed Name of Server
                     ia
               fic




________________________________________                                                  ______________________________ County, Texas
Notary Public, THE STATE OF TEXAS
     of




D-1-GN-21-003194                                                          SERVICE FEE NOT PAID                                       P01 - 000108646
   Un
       Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 13 of 18


                                                                                   7/26/2021 7:46 AM
                                                                                                    Velva L. Price
                                                                                                   District Clerk
                                                                                                   Travis County
                                  CAUSE NO. D-1-GN-21-003194                                    D-1-GN-21-003194
                                                                                                    Norma Ybarra




                                                                                               e
 GUY MITCHELL                                       §




                                                                                            ic
 PLAINTIFF                                          §
                                                    §




                                                                                       Pr
 VS.                                                §                      IN THE 353rd District Court
                                                    §
 DAVID MAHON, ET AL                                                             TRAVIS COUNTY, TX
                                                    §




                                                                                   L.
 DEFENDANT
                                                    §
                                                    §




                                                                               a
                                                    §




                                                                            lv
                                                    §




                                                                       Ve
                                        RETURN OF SERVICE




                                                                    k
 ON Friday, July 16, 2021 AT 2:15 PM




                                                                er
 CITATION, PLAINTIFF'S ORIGINAL PETITION & JURY DEMAND for service on DAVID MAHON came to
 hand.




                                                            Cl
 ON Friday, July 23, 2021 AT 8:40 AM, I, Cary Orr, PERSONALLY DELIVERED THE ABOVE-
 NAMED DOCUMENTS TO: DAVID MAHON, 112 BEN MARK DR, HARVEST, MADISON COUNTY, AL
 35749.                                                 ct
                                                   tri
 My name is Cary Orr. My address is 130 INVERNESS PLAZA SUITE 500, BIRMINGHAM, AL 35242. My
 date of birth is 4/14/1968. I am in all ways competent to make this statement, and this statement is
                                                is

 based on personal knowledge. I am not a party to this case and have no interest in its outcome. I
 declare under penalty of perjury that the foregoing is true and correct.
                                           .D



 Executed in MADISON COUNTY, AL on Friday, July 23, 2021 AT 8:40 AM.
                                      Co




 /S/ Cary Orr
                                 is
                           av
                         Tr
                    py
            l   co
         ia
       fic
  of
Un




 D-1-GN-21-003194

 Doc ID: 284347_1
                Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 14 of 18


                                                                    CITATION
                                                          THE STATE OF TEXAS
                                                            CAUSE NO. D-1-GN-21-003194

GUY MITCHELL
                                                                                                                       , Plaintiff




                                                                                                                             e
  vs.




                                                                                                                          ic
DAVID MAHON AND SCHNEIDER NATIONAL CARRIERS
                                                                                                                       , Defendant




                                                                                                                     Pr
TO:    DAVID MAHON
       112 BEN MARK DR
       HARVEST, ALABAMA 35749




                                                                                                                 L.
Defendant, in the above styled and numbered cause:




                                                                                                                a
YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this




                                                                                                             lv
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out




                                                                                                      Ve
more at TexasLawHelp.org.”




                                                                                                  k
Attached is a copy of the PLAINTIFFS ORIGINAL PETITON AND JURY DEMAND of the PLAINTIFF in the above styled and numbered cause, which
was filed on JULY 9,2021 in the 353RD JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.




                                                                                             er
ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, July 14, 2021.




                                                                                        Cl
REQUESTED BY:
JOHN DAVID PLUMLEE
1515 SOUTH CAPITAL OF TECAS HWY # 500
AUSTIN, TX 78746
BUSINESS PHONE:(512)477-7333 FAX:(512)477-1855
                                                                                    ct
                                                                            tri
                                                                        is
                                                                 .D


                                                                                    PREPARED BY: VICTORIA BENAVIDES

                                           -- - -- - -- - -- - -- - -- R E T U R N -- - -- - -- - -- - -- - --
                                                          Co




Came to hand on the _____ day of ________________, ________ at ________ o’clock ____M., and executed at
___________________________________________________ within the County of ______________________ on the _____ day of
                                                     is




________________, ________, at ________ o’clock ____M.,
by delivering to the within named __________________________________________________________, each in person, a true copy of this citation
                                            av




together with the PLAINTIFFS ORIGINAL PETITION AND JURY DEMAND accompanying pleading, having first attached such copy of such citation to
such copy of pleading and endorsed on such copy of citation the date of delivery.
                                          Tr




Service Fee: $ ________                                                                   ____________________________________________
                                                                                          Sheriff / Constable / Authorized Person
                                  py




Sworn to and subscribed before me this the
                                                                                          By:_________________________________________
                            co




_____ day of ________________, ________.
                                                                                          ____________________________________________
                                                                                          Printed Name of Server
                        l
                     ia




________________________________________                                                  ______________________________ County, Texas
               fic




Notary Public, THE STATE OF TEXAS

D-1-GN-21-003194                                                          SERVICE FEE NOT PAID                                       P01 - 000108641
     of
   Un
          Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 15 of 18
                                                                                    8/9/2021 8:32 AM
                                                                                                    Velva L. Price
                                                                                                   District Clerk
                                                                                                   Travis County
                                    CAUSE NO. D-1-GN-21-003194                                  D-1-GN-21-003194
                                                                                                 Jessica A. Limon

GUY MITCHELL                                        §              IN THE DISTRICT COURT OF
     Plaintiff,                                     §
                                                    §
                                                    §
V.                                                  §                353RD JUDICIAL CDISTRICT
                                                    §
DAVID MAHON AND SCHNEIDER                           §
NATIONAL CARRIERS, INC                              §
     Defendants.                                    §                  TRAVIS COUNTY, TEXAS

 DEFENDANTS SCHNEIDER NATIONAL CARRIERS, INC. AND DAVID MAHON’S
         ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

TO THE HONORABLE COURT:

        COME NOW Defendants Schneider National Carriers, Inc. and David Mahon, and file

their Original Answer and Request for Disclosure, and as grounds for such would respectfully

show unto the Court as follows:

                                              I.
                                        GENERAL DENIAL

        1.       The TEXAS RULES       OF   CIVIL PROCEDURE and, in particular Rule 92, affords

citizens and corporations of this state certain protections with respect to lawsuits of this type.

Accordingly, Defendants invoke the provisions of that rule and do generally deny the allegations

now made against them by the Plaintiff and his attorney.

        2.       At any trial of this cause, Defendants will exercise their legal rights in this regard

and require Plaintiff to carry the burden of proof, which the law imposes upon him to prove each

and every material allegation contained in his pleadings by a preponderance of the credible

evidence.

                                                 II.
                                              DEFENSES

        3.       Defendants would show that Plaintiff’s alleged injuries and damages were

Defendants’ Original Answer & RFD
                                                                                              1 of 4
          Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 16 of 18




proximately caused by his own negligent conduct, both of omission and commission, in one or
more of the following respects:

        (a)      Failing to drive in a single lane in violation of §545.060(a) of the TEXAS
                 TRANSPORTATION CODE;
        (b)      Making an unsafe lane change
        (c)      Failing to timely and properly apply his brakes;
        (d)      Faulty evasive action;
        (e)      Failing to keep a proper lookout;
        (f)      Driving at an excess speed in violation of §545.351 of the TEXAS
                 TRANSPORTATION CODE;
        (g)      Failing to control his speed;
        (h)      Driving recklessly in violation of §545.401 of the TEXAS TRANSPORTATION CODE;
                 and
        (i)      Leaving the scene of an accident in violation of TEXAS TRANSPORTATION CODE
                 §550.021 and §550.022

        Each of these acts and/or omissions, singularly or in combination with the others,

constituted negligence and negligence per se which proximately caused the occurrence made the

basis of Plaintiff’s action and all damages alleged in this case.

        4.       Defendants are entitled to the full rights and benefits provided by the TEXAS

RULES   OF    CIVIL PROCEDURE and the TEXAS CIVIL PRACTICE & REMEDIES CODE regarding the

apportionment of responsibility among responsible persons and the rights to any applicable

credits, reductions, and/or limitations on damages and upon any judgment that may be entered in

this lawsuit.

        5.       Defendants would show that Plaintiff’s damages, if any, were proximately caused

by preexisting or subsequent physical conditions and medical conditions and/or accidents.

        6.       As to medical expenses only the amount actually paid and/or incurred by Plaintiff

is recoverable by Plaintiff in this lawsuit. TEX. CIV. PRAC. & REM. CODE SECTION 41.0105. Any

amount that is discounted, written off, or adjusted following contribution of a third party payor

(including but not limited to Medicaid, Medicare or by Managed Care Administrator) is not an


Defendants’ Original Answer & RFD
                                                                                             2 of 4
          Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 17 of 18




amount that is “paid or incurred,” and should not be submitted to the jury or included in any

economic damage award.

        7.       Plaintiff’s damages with respect to loss of earnings and/or loss of earning

capacity, if any, are limited to a net loss after reduction for income tax payments or unpaid tax

liability pursuant to any federal income tax law as set forth in §18.091 of the TEXAS PRACTICE &

REMEDIES CODE.

                                              III.
                                    REQUEST FOR DISCLOSURE

        8.       Pursuant to Tex. R. Civ. P. 194, Plaintiff is hereby requested to disclose within 30

days after service of this Original Answer and Request for Disclosure, the information or

material listed in Rule 194.2, with such information or material to be produced at Castagna Scott

LLP, 1120 S. Capital of Texas Highway, Building 2, Suite 270, Austin, Texas 78746.

                                              IV.
                                         JURY DEMAND

        9.       Defendants Schneider National Carriers, Inc. and David Mahon demand a trial by

jury and tender their jury fee.

                                                V.
                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants Schneider National Carriers,

Inc. and David Mahon pray that upon final hearing hereof that Plaintiff take nothing by way of

his causes of action against Defendants, that costs of court be assessed against Plaintiff, and for

such other and further relief to which Defendants may show themselves justly entitled, either at

law or in equity.




Defendants’ Original Answer & RFD
                                                                                            3 of 4
          Case 1:21-cv-00711-RP Document 1-4 Filed 08/17/21 Page 18 of 18




                                               Respectfully submitted,

                                               CASTAGNA SCOTT LLP
                                               1120 S. Capital of Texas Highway
                                               Building 2, Suite 270
                                               Austin, Texas 78746
                                               512/329-3290
                                               888/255-0132 fax


                                               By: /s/ Lynn S. Castagna
                                                  Lynn S. Castagna
                                                  State Bar No. 03980520
                                                  Lynn@texasdefense.com
                                                  Daryl R. Hayes
                                                  State Bar No. 00790844
                                                  Daryl@texasdefense.com

                                               ATTORNEYS FOR DEFENDANTS
                                               SCHNEIDER NATIONAL CARRIERS,
                                               INC. AND DAVID MAHON



                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
upon the following person(s), in the manner(s) indicated below:

          VIA FACSIMILE: 512/477-1855
          And/or VIA E-SERVICE
          John D. Plumlee
          LORENZ & LORENZ, PLLC
          1515 South Capital of Texas Hwy, #500
          Austin, Texas 78746

and in accordance with the Texas Rules of Civil Procedure, on the 9th day of August, 2021.


                                                    /s/ Lynn S. Castagna
                                                   Lynn S. Castagna




Defendants’ Original Answer & RFD
                                                                                       4 of 4
